DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 03/07/2022. As indicated by the amendment: claims 1, 5, 8, 11-14, 18 and 20 have been amended and claim 17 has been cancelled. Claims 1-16 and 18-20 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2014/0088497 A1).
Regarding claim 13, Campbell discloses a medical device comprising: a rotatable spool element (52a/74a) including a plurality of spool teeth (teeth of 74a; Fig. 4); a handle element (72/92; Fig. 6A) including a plurality of handle teeth (teeth of 72; Fig. 4); , wherein the plurality of spool teeth (teeth of 74a; Fig. 4) are positioned in a circle on the spool element (52a/74a) facing the handle element (72/92; Fig. 6A), wherein the plurality of handle teeth (teeth of 72; Fig. 4) are positioned in a circle (par. [0028] – when 72 is curved) on the handle element (72/92; Fig. 6A) facing the spool element (52a/74a), and wherein the medical device is configured to receive a biasing member (76; Figs. 6A and 6B)  between the spool teeth (teeth of 74a; Figs. 4, 6A and 6B) and the handle teeth (teeth of 72; Figs. 4, 6A and 6B).
Regarding claim 14, Campbell discloses the medical device of claim 13, wherein rotation of the spool element (52a/74a) relative to the handle element (72) extends or retracts the coiled element (60a/60b) from the channel (Fig. 5).
Regarding claim 15, Campbell discloses the medical device of claim 13, wherein compression of the medical device in a direction perpendicular to a plane of rotation of the spool member causes at least a portion of the spool teeth to engage with at least a portion of the handle teeth (par. [0027]).
Regarding claim 16, Campbell discloses the medical device of claim 15, wherein, when the medical device is compressed, rotation of the control knob relative (50a) to the spool element (52a/74a) extends or retracts the end effector from within the sheath.

Allowable Subject Matter
Claims 1-12 and 18-20 are allowed. In the Non-Final Rejection of 12/07/2021, allowable subject matter was indicated with reasons for allowance provided (see page 10). In the Amendment of 03/07/2022, Applicant amended independent claims 1 and 18 to incorporate the allowable subject matter. Accordingly, claims 1-12 and 18-20 are allowed. 

Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed 03/07/2022, with respect to the rejection(s) of claim(s) 13-16 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of the handle element of Campbell. As discussed above, the handle element (72/92; Fig. 6A) includes a plurality of teeth (teeth of 72; Fig. 4) that are positioned in a circle (defined by 72, when it is curved as disclosed in par. [0028] and circular portion of 92; teeth are positioned inside of said circle) on the handle element (72/92; Fig. 6A). Applicant has not claimed, for example, that the handle element is circular and that the teeth are positioned on a circumference of the handle element. Accordingly, Campbell discloses the claimed limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795